Citation Nr: 0923590	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
need for aid and attendance or due to being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran has recognized guerrilla service from October 1, 
1943, to August 29, 1945.  He was born in 1925.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 2005, the Board granted the Veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2008).  This appeal remains advanced on 
the Board's docket. 

In a decision in May 2005, the Board granted an increase to 
60 percent in the rating for his service-connected left 
forearm disability, and special monthly compensation (SMC) 
based on loss of use of the left hand.  


FINDINGS OF FACT

1.  The Veteran has service-connection for residuals of 
gunshot wound of the left forearm with injury to Muscle 
Groups VII and VIII and malunion of the ulna with bad 
alignment of the left forearm and retained metallic 
fragments, now rated as 60 percent disabling; thus he does 
not have a single service-connected disability ratable at 100 
percent; however, he has significant non-service-connected 
disabilities which may well render him in need of assistance.

2.  Recent VA and private evaluations have shown that the 
Veteran receives aid with many various daily functions at 
home from his wife or other family members, and requires 
assistance in many activities; however, he is not blind and, 
although he uses a wheelchair, he is able to get out of the 
house for at least regular medical appointments.  

3.  The Veteran has loss of use of one hand, but does not 
have permanent loss or loss of use of both feet, or one hand 
and one foot; or permanent visual impairment of 20/200 or 
less with refraction or better than that with severe 
peripheral vision defect.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance of another person, or on account of being 
housebound, are not met.  38 C.F.R. §§ 1114(l), (s), 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence that is necessary to 
substantiate the claim; to indicate which information and 
evidence VA will obtain and which information and evidence 
the claimant is expected to provide; and to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's claim herein considered extensive clinical 
records which have been attached to the claims file.  An SOC 
and SSOCs were issued and the requirements to support the 
claim were discussed at length.  He has expressed the opinion 
that any veteran with a 30 percent rating should get the SMC 
he requests, but the legal fallacy of that premise has been 
explained on numerous occasions by the RO, including in SOC 
and SSOCs.  In the aggregate, the Board finds that the RO has 
satisfied the duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.  

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

For an increased-compensation claim, section 5103(a) requires 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores, supra.  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  In addition, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, at 43-44.

In this case, any absence of information was harmless error 
and, to whatever extent the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the appellant.  Moreover, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Veteran claims entitlement to special monthly 
compensation based on need for regular aid and attendance of 
another person, or on account of being housebound.  These 
matters are governed by the provisions of 38 U.S.C.A. § 1114 
(l), (s); and 38 C.F.R. § 3.350(b), (i).

First, under 38 U.S.C.A. § 1114(l), special monthly 
compensation (as opposed to special monthly pension, which 
would be based on all disabilities rather than only those 
which are service-connected) is payable if, as the result of 
service-connected disability, the Veteran has an anatomical 
loss or loss of use of both feet, or of one hand and one 
foot; has blindness in both eyes with visual acuity of 5/200 
or less; is permanently bedridden; or is so helpless as to be 
in need of regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Here, while he has 
loss of use of one hand, there is no evidence of any service-
connected anatomical loss or loss of use of both feet or one 
hand and one foot, or of blindness or visual acuity of 5/200, 
to warrant further consideration of these conditions.

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
Veteran is blind; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance as determined 
under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 
38 C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the Veteran is in need 
of regular aid and attendance of another person:

(1)  the inability of the Veteran to dress or undress 
himself, or to keep himself ordinarily clean and 
presentable;

(2)  frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without 
such aid;

(3)  inability of the Veteran to feed himself because 
of the loss of coordination of upper extremities or 
because of extreme weakness;

(4)  inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care 
or assistance on a regular basis to protect the 
Veteran from the hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in section 3.352(a) must be 
present for a grant of SMC based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
Veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. 38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the Veteran has a single service-
connected disability rated as 100 percent and -

(1)  has additional service-connected 
disability or disabilities independently 
ratable at 60 percent, separate and distinct 
from the 100 percent service-connected 
disability and involving different anatomical 
segments or bodily systems, or

(2)  is permanently housebound by reason of 
service- connected disability or disabilities.  
This requirement is met when the Veteran is 
substantially confined as a direct result of 
service-connected disabilities to his dwelling 
and the immediate premises or, if 
institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the 
disability or disabilities and resultant 
confinement will continue throughout his 
lifetime.  38 U.S.C. 1114(s); 38 C.F.R. § 
3.350(i)(2).

With regard to each of the the pending appellate issue, the 
Board has reviewed all of the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

Extensive clinical data from both private care-givers and VA 
is in the file with regard to the functional limitations 
placed on the Veteran by his disabilities.  

A decision of the Board in May 2005 increased the Veteran's 
schedular rating and assigned SMC for loss of use of one 
hand; it also went into the clinical details of his sole 
service-connected disability, and that situation has not 
significantly changed since then.  The Board recognized that 
he had had increased impairment, and was awarded compensation 
accordingly.  Thus, on the record, the current functional 
limitations of that extremity are well recognized and have 
been addressed.

However, in the context of the current appellate issue, the 
Board is not concerned with the rating of that disability but 
rather if he is rendered unable to tend to himself without 
the help of someone else, or cannot leave the home, by virtue 
of his service-connected disabilities alone.  

With regard to SMC based on the need for aid and attendance, 
he has recently been examined twice by VA and on several 
occasions by his private care-givers.  Several examiners have 
opined that he probably did need assistance, but it was 
specifically qualified and/or clarified that such need was 
due to his aggregate disabilities (i.e., to include non-
service-connected limitations), not just those for which he 
has service connection.  These multiple reports are in the 
file, and the Board carefully reviewed the contents of each 
of them.

The aggregate clinical data in the file shows that the 
Veteran has myriad non-service-connected disabilities to 
include status cerebrovascular disease, thrombosis or 
cerebrovascular accident (CVA)/stroke, thrombosis with right 
sided hemiparesis, chronic renal failure, gouty nephropathy, 
gouty arthritis, dyslipidemia and hyperuricemia, hypertensive 
cardiovascular disease; history of amoebic dysentery; history 
of sepsis syndrome secondary to pneumonia; history of acute 
cholecystitis with biliary sludge; and allergic dermatitis.  
The impairment due to his stroke involving the right upper 
extremity has no doubt caused him even greater incapacitation 
because of his loss of use of the left hand.  Nonetheless, 
and while it is opined that he required the aid and 
attendance of others, etc., it is his non-service-connected 
problems combined with the left hand and forearm problems 
which contribute to that need.  

SMC is also available where the Veteran is permanently 
housebound by reason of service-connected disability or 
disabilities.  The Veteran must be substantially confined as 
a direct result of service-connected disabilities to his or 
her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  Since it is apparent that the Veteran goes to VA 
and private examinations outside the home, albeit he is in a 
wheelchair, he is not bedridden or confined to home, and 
being housebound is not shown herein.

In the issue of the need for aid and attendance, it is not a 
question as to whether the Veteran is severely disabled by 
his service-connected left upper extremity problems.  That 
can be stipulated herein from the rating schedularly assigned 
and compensated at a rate of 60 percent plus SMC for loss of 
use of the hand.  Rather, the issue before us is whether he 
has such a disability picture, supportable by credible 
evidence, as to warrant special additional benefits.  

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (Citations omitted.)

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
Some recent cases have addressed what is permissible in that 
regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence has potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  In any event, the 
Board has the clear duty to assess the credibility and weight 
to be given the evidence.

In this case, a review of the entire file provides a sound 
and ample basis for rendering a judgment as to the Veteran's 
need for aid and attendance or housebound status.  The 
criteria are quite specific in that regard, and while he 
undoubtedly requires assistance in certain activities, to the 
extent that he requires aid and attendance, the credible 
evidence of record, including the repeatedly demonstrated 
functional limitations, simply does not collaborate that he 
qualifies.  The evidence is not in balance, and thus a 
reasonable doubt is not raised to be resolved in favor of the 
Veteran.

ORDER

Entitlement to SMC based on need for aid and attendance or 
due to being housebound is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


